Carpenter, J.
This suit was commenced in chancery to enforce the specific performance of a written contract, signed by the above parties, by which defendant' agreed to convey certain lands to complainant. The single issue in this case is whether defendant’s signature to the contract was obtained by fraud. The learned trial judge determined this issue in favor of complainant on conflicting testimony taken in open court. Defendant appeals to this court.
The sole controversy is one of fact, and its correct determination depends upon the credibility of witnesses. It is sufficient to say that we think it was correctly decided.
The decree appealed from is affirmed, with costs.
Moore, C. J., and McAlvay, Grant, and Hooker, JJ., concurred.